DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/02/2020 and 02/16/2022 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4 and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dickie et al. US 20180263593 A1 “Dickie”.
Regarding claim 1, Dickie discloses “A method for controlling settings of an ultrasound scanner, the method comprising” (“The method of FIG. 4 may be performed by any suitable ultrasound machine 
“acquiring an ultrasound image feed by sequentially obtaining ultrasound data frames that are converted to viewable image frames” (“At 405, an ultrasound image feed having primary ultrasound image frames 110 can be acquired. For example, these primary ultrasound image frames 110 may be a series of B-mode frames for imaging structures 130 in tissue as was shown in FIG. 3. During acquisition of the ultrasound image feed, secondary frames can be interspersed amongst the primary ultrasound image frames 110, where each secondary frame is steered at a different angle act 410” [0035]. Furthermore, regarding converting ultrasound data frames to viewable image frames, Dickie discloses in FIG. 4 that step 415 involves analyzing at least one interspersed secondary frame to detect an imaged needle. To be able to detect an imaged needle, the interspersed secondary frames had to have been converted to viewable image frames. Therefore, the ultrasound image feed can be sequentially acquired (i.e. in a series of B-mode frames interspersed with second image frames) by obtaining ultrasound data frames that are converted to viewable images.);
“during acquisition of the ultrasound image feed: acquiring, using reference scan parameters, ultrasound control data frames that are interspersed amongst the ultrasound data frames, the reference scan parameters being consistently used for the interspersed ultrasound control data frames regardless of scan parameters that are used for acquiring the ultrasound image feed” (“During acquisition of the ultrasound image feed, secondary frames can be interspersed amongst the primary ultrasound image frames 110, where each secondary frame is steered at a different angle act 410” [0035] and “Referring simultaneously to FIG. 5, shown in the first row is a series of frames where secondary frames 210 are 
“using the ultrasound control data frames to control the settings of the ultrasound scanner” (“At 425, upon detection of an imaged needle in the at least one secondary frame 210, the method involves determining an optimal steering angle for imaging the needle. The optimal steering angle may be based on the steered angle of the at least one secondary frame 210 having the detected imaged needle” [0040] and “In some embodiments, the primary ultrasound image frames are acquired by transmitting ultrasound signals in a direction, and the interspersed secondary frames are steered on both sides of the direction. In some embodiments, the primary ultrasound image frames are acquired by transmitting ultrasound signals in a direction, and the interspersed secondary frames are steered at angles between ten (10) and sixty (60) degrees from the direction” [0021]. The steering angle of the secondary frames is changed with respect to the typical B-mode frame for a linear transducer (e.g. zero degrees). Since the 
Regarding claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Dickie discloses “wherein the reference scan parameters consistently used for the interspersed ultrasound control data frames have one of: a fixed depth, a fixed number of acquisition lines, fixed focal zones or a fixed sampling rate” (“In one example embodiment, the primary ultrasound image frames 110 are standard B-mode frames having imaging parameters configured to achieve a high-quality image of tissue 130 (as shown in FIG. 1). For example, these imaging parameters may consist of a high dynamic range, low noise floor, Single Line Acquisition (SLA) and/or a high line density—imaging parameters that can result in a high-resolution image with a substantial amount of image information” [0050]. Therefore, since the imaging parameters that are used to acquire the primary ultrasound image frames 110 (i.e. the ultrasound control data frames) can include a single line acquisition (SLA), under broadest reasonable interpretation, this imaging parameter constitutes a reference scan parameter that can be consistently used for the interspersed ultrasound control data frames and can have a fixed number of acquisition lines (i.e. single line acquisition SLA).).
Regarding claim 4, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Dickie discloses “wherein the acquiring the ultrasound image feed is performed according to a first preset, and the control of the settings of the ultrasound scanner comprises changing the first preset to a second preset different from the first preset” (“Referring still to FIG. 5, during the survey phase, the primary ultrasound image frames 110 can be acquired using a first set of imaging parameters, and the interspersed secondary frames 210 can be acquired using a second set of imaging 
Regarding claim 13, Dickie discloses “An ultrasound scanner that controls its settings, the ultrasound scanner comprising a processor and computer readable memory storing computer readable instructions, which, when executed by the processor, cause the ultrasound scanner to:” (“In another broad aspect of the present disclosure, there is provided an ultrasound imaging apparatus including: a processor; and a memory storing instruction for execution by the processor. When the instructions are executed by the processor, the processor is configured to: […] upon detection of the imaged needle in the at least one secondary frame, determine an optimal steering angle for imaging the needle […] during the continued acquisition of the ultrasound image feed, intersperse tertiary frames amongst the 
“acquire an ultrasound image feed by sequentially obtaining ultrasound data frames that are converted to viewable image frames” (“At 405, an ultrasound image feed having primary ultrasound image frames 110 can be acquired. For example, these primary ultrasound image frames 110 may be a series of B-mode frames for imaging structures 130 in tissue as was shown in FIG. 3. During acquisition of the ultrasound image feed, secondary frames can be interspersed amongst the primary ultrasound image frames 110, where each secondary frame is steered at a different angle act 410” [0035]. Furthermore, regarding converting ultrasound data frames to viewable image frames, Dickie discloses in FIG. 4 that step 415 involves analyzing at least one interspersed secondary frame to detect an imaged needle. To be able to detect an imaged needle, the interspersed secondary frames had to have been converted to viewable image frames. Therefore, the ultrasound image feed can be sequentially acquired (i.e. in a series of B-mode frames interspersed with second image frames) by obtaining ultrasound data frames that are converted to viewable images.);
“during acquisition of the ultrasound image feed: acquire, using reference scan parameters, ultrasound control data frames that are interspersed amongst the ultrasound data frames, the reference scan parameters being consistently used for the interspersed ultrasound control data frames regardless of scan parameters that are used for acquiring the ultrasound image feed” (“During acquisition of the ultrasound image feed, secondary frames can be interspersed amongst the primary ultrasound image 
“use the ultrasound control data frames to control the settings of the ultrasound scanner” (“At 425, upon detection of an imaged needle in the at least one secondary frame 210, the method involves determining an optimal steering angle for imaging the needle. The optimal steering angle may be based on the steered angle of the at least one secondary frame 210 having the detected imaged needle” [0040]. The steering angle of the secondary frames is changed with respect to the typical B-mode frame for a linear transducer (e.g. zero degrees). Since the primary frames 110 (i.e. the ultrasound control data frames) are unsteered and therefore oriented at an angle that is typical of a typical B-mode frame for a linear transducer and the secondary frames are steered to different angles relative to the typical B-mode angle under broadest reasonable interpretation, the ultrasound control data frames can be used to control the settings of the ultrasound scanner.).
Regarding claim 14, due to its dependence on claim 13, this claim inherits the references disclosed therein. That being said, Dickie discloses “wherein the reference scan parameters consistently used for the interspersed ultrasound control data frames have one or more of: fixed depth, a fixed number of acquisition lines, fixed focal zones or a fixed sampling rate” (“In one example embodiment, the primary ultrasound image frames 110 are standard B-mode frames having imaging parameters configured to achieve a high-quality image of tissue 130 (as shown in FIG. 1). For example, these imaging parameters may consist of a high dynamic range, low noise floor, Single Line Acquisition (SLA) and/or a high line density—imaging parameters that can result in a high-resolution image with a substantial amount of image information” [0050]. Therefore, since the imaging parameters that are used to acquire the primary ultrasound image frames 110 (i.e. the ultrasound control data frames) can include a single line acquisition (SLA), under broadest reasonable interpretation, this imaging parameter constitutes a reference scan parameter that can be consistently used for the interspersed ultrasound control data frames and can have a fixed number of acquisition lines (i.e. single line acquisition SLA).).
Regarding claim 15, due to its dependence on claim 13, this claim inherits the references disclosed therein. That being said, Dickie discloses “comprising: a first preset according to which the ultrasound image feed is acquired; and a second preset different from the first preset; wherein control of the settings of the ultrasound scanner comprises changing the first preset to the second preset” (“Referring still to FIG. 5, during the survey phase, the primary ultrasound image frames 110 can be acquired using a first set of imaging parameters, and the interspersed secondary frames 210 can be acquired using a second set of imaging parameters; with the second set of imaging parameters resulting in the interspersed secondary frames 210 having less image information than the primary ultrasound image frames 110” [0050] and “Interspersed amongst these primary frames 110 are a number of secondary frames 210 […] Each secondary frame are steered at different respective angles 220” [0037]. To be able to acquire the secondary frames at different respective angles, the settings of ultrasound scanner had to have been controlled to change from the first preset (i.e. the first set of imaging parameters) to a second preset (i.e. the second set of imaging parameters). In this case, the first set of .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dickie et al. US 20180263593 A1 “Dickie” as applied to claims 1, 3-4 and 13-15 above, and further in view of Snook et al. US 20100274103 A1 “Snook”.
Regarding claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. Dickie does not teach “wherein the ultrasound control data frames are not converted to viewable image frames”.
Snook teaches “wherein the ultrasound control data frames are not converted to viewable image frames” (“The data processing unit 24 is also typically programmed to generate corresponding control data that is provided to the wireless interface 20 of the communications processing unit 16 for wireless transmission to the ultrasound machine 14. Such control data may be used to trigger acquisition of ultrasound frames, images, and/or volumes at an appropriate time during a cardiac cycle, and/or initiate/control other aspects of ultrasound operation” [0015] and “It is important that the latency of the communication link be as low as possible to ensure that the control data from the patient monitor 12 is received and processed by the ultrasound machine 14 for acquisition of ultrasound frames, images and/or volumes at an appropriate time during a cardiac cycle” [0029]. In this case, for the control data (i.e. ultrasound control data frames) to be provided to the communication processing unit 16, to trigger the acquisition of ultrasound frames at appropriate times, the control data are not converted into viewable image frames.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Dickie to include the ultrasound control data frames not being converted to viewable image frames as disclosed in Snook to ensure a low latency period such that ultrasound frames can be acquires at appropriate times during a cardiac cycle [Snook: 0029]. When ultrasound control data frames are not converted to viewable images, less processing power is utilized. By not displaying the control data frames, the ultrasound image frames of diagnostic quality can be .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dickie et al. US 20180263593 A1 “Dickie” as applied to claims 1, 3-4 and 13-15 above, and further in view of Dickie et al. US 20190175149 A1 “Dickie-2”.
Regarding claim 5, due to its dependence on claim 4, this claim inherits the references disclosed therein. Dickie does not disclose “wherein the ultrasound scanner outputs first ultrasound energy when operating according to the first preset, and the ultrasound scanner outputs second ultrasound energy when operating according to the second preset, and the second ultrasound energy has a lower power level than the first ultrasound energy”.
Dickie-2 discloses “wherein the ultrasound scanner outputs first ultrasound energy when operating according to the first preset, and the ultrasound scanner outputs second ultrasound energy when operating according to the second preset, and the second ultrasound energy has a lower power level than the first ultrasound energy” (“In a first broad aspect of the present disclosure, there is provided a method of managing power consumption in an ultrasound imaging machine, the method involving: operating the ultrasound imaging machine in a first imaging mode to generate at least one first ultrasound image, wherein the first imaging mode consumes power at a first power level […] changing from the first imaging mode to a second imaging mode that consumes power at a second power level, wherein the second power level is lower than the first power level; operating the ultrasound imaging machine in the second imaging mode to generate at least one second ultrasound image” [0012]. Furthermore, Dickie-2 discloses “In some embodiments, changing from the first imaging mode to the second imaging mode involves reducing a transmit amplitude of ultrasound pulses 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Dickie to include the ultrasound scanner outputting first and second ultrasound energy at different power levels to control the amount of power consumed by the ultrasound scanner. When performing imaging, the amount of energy output by the ultrasound scanner influences the quality of the imaging data obtained from the body. By controlling the ultrasound scanner to operate under first and second imaging modes the amount of power consumed by the ultrasound scanner can be adjusted. Combining the prior art elements according to known techniques would result in the predictable result of managing power consumption of the ultrasound scanner.
Claims 6-7, 9-11, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dickie et al. US 20180263593 A1 “Dickie” as applied to claims 1, 3-4 and 13-15 above, and further in view of Gajdos et al. US 20190350564 A1 “Gajdos”.
Regarding claims 6 and 16, due to their dependence on claims 4 and 15, respectively, these claims inherit the references disclosed therein. Dickie does not disclose “wherein prior to changing the first preset to the second preset, at least the latest of the ultrasound control data frames is processed against an artificial intelligence model to predict a suitable preset for the ultrasound image feed, and the predicted suitable preset is used as the second preset that the ultrasound scanner is changed to”.
wherein prior to changing the first preset to the second preset, at least the latest of the ultrasound control data frames is processed against an artificial intelligence model to predict a suitable preset for the ultrasound image feed, and the predicted suitable preset is used as the second preset that the ultrasound scanner is changed to” (“Artificial neural networks (ANN) are used in function approximation and classification tasks, including image classification and segmentation. An ANN or other machine learning setup may be used for automated imaging parameter tuning” [0017] and “FIG. 1 shows one embodiment of a method for machine learning image optimization and/or image optimization with a medical ultrasound scanner. Acts 10-15 correspond to collecting training data and machine training a network to output imaging parameter settings. Acts 16-21 correspond to use of the trained network to output imaging parameter settings for imaging a patient” [0018]. An artificial neural network and machine learning image optimization inherently include an artificial intelligence model.  Furthermore, Gajdos discloses “In act 18, the machine-learned network, as implemented by the processor outputs one or more settings. In response to the input of the image for the current patient and any other information […] one or more values of imaging parameters are output by the machine-learned network” [0064] and “The output may be a value for a given imaging parameter. A new setting to be used is output” [0065] and “This output is converted into imaging action, which results in updating the imaging parameters for generating a next image of the patient” [0067]. In order for the settings of one or more values to be output to allow the user to update the imaging parameters used to generate next images of the patient with improved image quality, under broadest reasonable interpretation, at least the latest of the ultrasound control data frames had to have been processed against an artificial intelligence model to predict a suitable preset for the ultrasound image feed, the predicted suitable preset is used as the second preset that the ultrasound scanner is changed to prior to changing the first preset to the second preset.).

Regarding claims 7 and 17, due to their dependence on claims 6 and 16 respectively, these claims inherit the references disclosed therein. Dickie does not disclose “wherein the artificial intelligence model is trained with one or more datasets containing different classes of ultrasound control data frames for different presets, and substantially all the ultrasound control data frames in the one or more datasets are consistently acquired using the reference scan parameters”.
Gajdos discloses “wherein the artificial intelligence model is trained with one or more datasets containing different classes of ultrasound control data frames for different presets, and substantially all the ultrasound control data frames in the one or more datasets are consistently acquired using the reference scan parameters” (“To gather the training data, low and high-quality images and corresponding settings are derived from the user workflows in examining patients” [0016] and “These low and high-quality images are derived from the user workflow, so there is no need to manually label them. This interaction for treatment, diagnosis, and/or prognosis of the patient indicates a ground truth (e.g. settings for positive (captured) or negative (discarded)) for a sample that is the image, patient information, location information and/or user information. This ground truth is used to train or retrain a machine-learned network to be applied by the medical scanner of other scanner for examination of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Dickie so as to include the artificial intelligence model that is trained with one or more datasets containing different classes as disclosed in Gajdos in order to obtain images which are “more likely to provide[s] diagnostically useful information, avoiding or reducing continuing manual adjustments to find a desired image” [Gajdos: 0077]. Machine learning (i.e. artificial intelligence) is one of a finite number of methods that can be used to output image parameters to tune settings used to obtain ultrasound images with improved quality. Therefore, it would be obvious to provide the ultrasound control data frames of Dickie to the artificial intelligence model (i.e. the ANN) of Gajdos to obtain settings which can be used to improve the quality of ultrasound images. 
Regarding claims 9 and 19, due to their dependence on claims 7 and 17 respectively, these claims inherit the references disclosed therein. That being said, Dickie does not disclose “wherein the different classes of ultrasound control data frames comprise ultrasound data acquired of different body parts, the different body parts comprising at least two of: a lung, a heart, a liver, a kidney, a bladder, an eye a womb, a thyroid gland, a breast, a brain, an artery, a vein, a muscle, an embryo, a tendon, a bone, a fetus, a prostate, a uterus, an ovary, testes, a pancreas or a gall bladder”.
wherein the different classes of ultrasound control data frames comprise ultrasound data acquired of different body parts, the different body parts comprising at least two of: a lung, a heart, a liver, a kidney, a bladder, an eye a womb, a thyroid gland, a breast, a brain, an artery, a vein, a muscle, an embryo, a tendon, a bone, a fetus, a prostate, a uterus, an ovary, testes, a pancreas or a gall bladder” (“The neural network architecture includes any number of convolution and pooling layers 34, which are responsible for extracting image features from ultrasound images. The neural network architecture also includes a fully connected layer, which is responsible for function approximations and/or classifications from the output of the layers 34 and the collected information” [0049] and “The training is for imaging in any context. One model may be learned for any number of imaging situations. Alternatively, different models are trained for different situations. […] The different situations may include different types of tissue of interest (e.g., liver versus kidney), and/or different diagnostic purpose or workflow (e.g., cancerous lesion versus bone calcification)” [0046]. Therefore, since neural network can be used to extract image features from ultrasound images and perform classification and the training of the neural network can be done for different types of tissue such as the liver and kidney, under broadest reasonable interpretation, the different classes of ultrasound control data frames comprise ultrasound data acquired of different body parts, the different body parts comprising at least two of the listed body parts (i.e. the liver and kidney).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Dickie to include the artificial intelligence model that is trained with one or more datasets containing different classes as disclosed in Gajdos to allow the artificial intelligence model (i.e. neural network) to identify structures within images based on the body part contained therein. By training the neural network to classify images based on different body parts, the system can more easily distinguish features of the body that may require treatment. Machine learning (i.e. artificial intelligence) is one of a finite number of methods that can be used to output 
Regarding claim 10, due to its dependence on claim 6, this claim inherits the references disclosed therein. That being said, Dickie discloses “wherein after changing from the first preset to the second preset, the method further comprises: acquiring additional ultrasound data frames according to the second preset, the additional ultrasound data frames being converted to optimized viewable image frames” (“At 425, upon detection of an imaged needle in the at least one secondary frame 210, the method involves determining an optimal steering angle for imaging the needle” [0040] and “At 435, during the continued acquisition of the ultrasound image feed, tertiary frames may be interspersed amongst the additional primary ultrasound image frames 110, where each tertiary frame is steered at the optimal steering angle” [0042] and “at 440, the ultrasound image feed may be displayed with enhanced viewing of the imaged needle and the enhanced viewing can be based on the interspersed tertiary frames 510” [0044]. As established previously, the secondary frames are acquired according to a second preset corresponding to different steering angles. Therefore, since the tertiary frames can be acquired according to the optimal steering angle (i.e. according to the second preset) and the enhanced viewing of the image can be displayed, under broadest reasonable interpretation, additional ultrasound data frames (i.e. tertiary frames) can be acquired according to the second preset (i.e. the optimal steering angle), the additional ultrasound data frames being converted to optimized viewable image frames.).
Dickie does not disclose “processing the optimized viewable image frames against an additional artificial intelligence model different from the artificial intelligence model for predicting a suitable present, the additional artificial intelligence model for identifying anatomical features in the optimized viewable image frames; and displaying the optimized viewable image frames with the anatomical features as identified by the additional artificial intelligence model highlighted”.
Gajdos discloses “processing the optimized viewable image frames against an additional artificial intelligence model different from the artificial intelligence model for predicting a suitable present, the additional artificial intelligence model for identifying anatomical features in the optimized viewable image frames” (“The training data is represented by the collected input. In this example, the collected input is the images, settings for the images, patient information, and location (i.e., region) information. […] The neural network architecture includes any number of convolution and pooling layers 34, which are responsible for extracting image features from ultrasound images” [0049]. Therefore, since the collected input that is provided to the neural network can include the images under broadest reasonable interpretation, the optimized viewable image frames obtained through the method of Dickie can be provided to the neural network (i.e. artificial intelligence model) of Gajdos. Additionally, since any number of convolution and pooling layers 34 of the neural network architecture are responsible for extracting image features from the ultrasound images, under broadest reasonable interpretation, an additional artificial intelligence model different from the artificial intelligence model for predicting a suitable preset can be used for identifying anatomical features in the optimized viewable image frames obtained by the method of Dickie.);
 and displaying the optimized viewable image frames with the anatomical features as identified by the additional artificial intelligence model highlighted” (“One the region of interest is found, an image of that region of interest may be frozen on the display screen or otherwise viewed by the user” [0072]. Therefore, since a neural network architecture can be used to extract image features and the region of interest can be displayed on the display screen, under broadest reasonable interpretation, the method involves displaying the optimized viewable image frames with the anatomical features (i.e. the region of interest) as identified by the additional artificial intelligence model highlighted.).

Regarding claims 11 and 20, due to their dependence on claims 4 and 15, respectively, these claims inherit the references disclosed therein. That being said, Dickie discloses “monitor[ing] subsequently acquired ultrasound control data frames to determine if the subsequently acquired ultrasound control data frames continue to correspond to the second preset” (“Referring still to FIG. 4, at 445, in some embodiments, during the continued acquisition of the ultrasound image feed, at least one tertiary frame 510 of the interspersed tertiary frames 510 may be analyzed to detect an absence of the imaged needle. For example, the image analysis discussed above at act 415 for the secondary frames 210 may now be performed on the tertiary frames 510 to confirm the imaged needle continues to be detected in each tertiary frame 510” [0045].  As shown in FIG. 4, these tertiary frames are acquired according to the optimal steering angle (i.e. the second preset) in step 435. Therefore, since the at least one tertiary frame 510 can be analyzed to detect the imaged needle, under broadest reasonable interpretation, the method involves monitoring subsequently acquired ultrasound control data frames 
Dickie does not disclose “after a period of time, label[ing] the subsequently acquired ultrasound control data frames as ultrasound control data frames that correspond to the second preset, so that the subsequently acquired ultrasound control data frames can be used for training or reinforcing an artificial intelligence model”.
Gajdos discloses “after a period of time, labeling the subsequently acquired ultrasound control data frames as ultrasound control data frames that correspond to the second preset, so that the subsequently acquired ultrasound control data frames can be used for training or reinforcing an artificial intelligence model” (“The neural network architecture defines the neural network used to train and the resulting trained or machine-learned model. […] The trained data is represented by the collected input. In this example, the collected input is the images, settings for the images, patient information, and location (i.e., region) information. The ground truth is also provided by the labels for the settings, such as positive and negative labels for the different settings” [0049] and “For training, the goal or ground truth information is input. The artificial intelligence system is trained with labeled data (e.g. input images with settings)” [0051]. Therefore, since the neural network can be trained according to ground truth labels and the artificial intelligence system can be trained with labeled data (i.e. input images with settings) under broadest reasonable interpretation, after a period of time labeling the subsequently acquired ultrasound control data frames (i.e. the tertiary frames from Dickie) as ultrasound control data frames that correspond to the second preset so that the subsequently acquired ultrasound control data frames can be used for training or reinforcing an artificial intelligence model.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Dickie to include labeling the subsequently acquired ultrasound control frames as disclosed in Gajdos to allow the artificial intelligence model to be properly .
Claim 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dickie et al. US 20180263593 A1 “Dickie” and Gajdos et al. US 20190350564 A1 “Gajdos” as applied to claims 6-7, 9-11, 16-17, and 19-20 above, and further in view of Pelissier et al. US 20180220995 “Pelissier”.
Regarding claims 8 and 18, due to their dependence on claims 7 and 17, these claims inherit the references disclosed therein. The combination of Dickie and Gajdos does not disclose “wherein the different presets comprise presets for at least two of abdomen, cardiac, bladder, lung, obstetrics/gynecology, transcranial, superficial, thyroid, vascular, musculoskeletal, breast, ocular, prostate, fertility, or nerve”.
Pelissier discloses “wherein the different presets comprise presets for at least two of abdomen, cardiac, bladder, lung, obstetrics/gynecology, transcranial, superficial, thyroid, vascular, musculoskeletal, breast, ocular, prostate, fertility, or nerve” (“This may allow the presets of the present embodiments to simply be directed to configuration of settings that are not imaging parameters. For example, the presets may be for making available certain software functionality (e.g., measurement packages) for a given type of medical examination. As shown in FIG. 7, the “OB/GYN” (obstetrics and gynecology) preset may be configured in a manner substantially similar to the “Abdomen” preset, except that in the “OB/GYN” preset, certain “OB/GYN” measurement packages typically used during such examinations may be available. […] As shown in FIG. 7, a “Cardiac” preset may be provided to configure a curvilinear probe to operate in a phased manner using a limited number of available 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Dickie and Gajdos so as to include the different presets for different anatomical structures as disclosed in Pelissier in order to allow the user to select a region to image such that “imaging parameters can be automatically adjusted based on the input provided” [Pelissier: 0069]. By allowing the user to select from a list of presets, the imaging system can operate more efficiently by “fine-tuning of parameters traditionally associated with specific presets to be adjusted automatically during imaging” [Pelissier: 0069]. This would allow for higher quality images to be obtained regardless of the experience of the user. Combining the prior art elements according to known techniques would yield the predictable result of adjusting imaging parameters automatically.
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gajdos et al. US 20190350564 A1 “Gajdos” and further in view of Dickie et al. US 20180263593 A1 “Dickie” and Pelissier et al. US 20180220995 A1 “Pelissier”.
In regard to claim 12, Gajdos discloses “A method of labeling ultrasound images for input into an artificial intelligence model, comprising:” (“In one embodiment, the system of FIG. 5 implements the method of FIG. 1” [0020] and “In act 13, a processor determines a ground truth for an image or images generated for the patient” [0030] and “The neural network architecture defines the neural network used to train and the resulting trained or machine-learned model. […] The ground truth is also provided by the labels for the settings, such as positive and negative labels for the different settings” [0049]. Therefore, since the method can determine ground truth and the ground truth is provided by positive 
“operating an ultrasound scanner […]” (“In act 10, the medical ultrasound scanner images patients” [0022]. Therefore, the method (i.e. shown in FIG. 1) involves operating an ultrasound scanner.);
“labeling the ultrasound control data frames […]” (“In act 13, a processor determines a ground truth for an image or images generated for the patient” [0030] and “The neural network architecture defines the neural network used to train and the resulting trained or machine-learned model. […] The ground truth is also provided by the labels for the settings, such as positive and negative labels for the different settings” [0049]. Therefore, since the ground truth is provided by positive and negative labels for the settings used to obtain images, under broadest reasonable interpretation, the method involves labeling the ultrasound control data frames.);
“sending the labeled ultrasound control data frames to a server for adding to a dataset, wherein the dataset can be used to train the artificial intelligence model for predicting whether the user-selected preset would be suitable for later-acquired ultrasound control data frames” (“In act 13, a processor determines a ground truth for an image or images generated for the patient. The ground truth is determined by the medical scanner, a workstation, server, or other computer” [0030] and “Various data sources may be used to determine the ground truth, such as an image of the medical scanner, an image or scan settings from a PACS database, scanner log data in the medical scanner or a maintenance database, electronic medical record for the patient, data from other sensors, and/or other data” [0031]. Therefore, since a processor can determine the ground truth (i.e. and consequently label the ultrasound control data frames and the ground truth can be determined by a server, under broadest reasonable interpretation, the method had to have involved sending the labeled ultrasound control data frames to a 
Gajdos does not disclose “during acquisition of the ultrasound image feed, acquiring, using reference scan parameters, ultrasound control data frames that are interspersed amongst the ultrasound data frames, the reference scan parameters being consistently used for the interspersed ultrasound control data frames regardless of scan parameters that are defined for the user-selected preset”.
Dickie discloses “during acquisition of the ultrasound image feed, acquiring, using reference scan parameters, ultrasound control data frames that are interspersed amongst the ultrasound data frames, the reference scan parameters being consistently used for the interspersed ultrasound control data frames regardless of scan parameters that are defined […]” (“During acquisition of the ultrasound image feed, secondary frames can be interspersed amongst the primary ultrasound image frames 110, where each secondary frame is steered at a different angle act 410” [0035] and “Referring simultaneously to FIG. 5, shown in the first row is a series of frames where secondary frames 210 are interspersed amongst the primary ultrasound image frames 110 of an ultrasound image feed. As illustrated, the primary frames 110 (marked with a “P” annotation above each frame) are unsteered, and are directed 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Gajdos so as to include using reference scan parameters to acquire ultrasound control data frames that are interspersed amongst the ultrasound data frames as disclosed in Dickie in order to acquire ultrasound control data frames, according to reference scan parameters, that can be used to control the scan parameters used to acquire ultrasound data frames according to a second set of imaging parameters [Dickie: 0020]. To determine how changes to the scan parameters influence the obtained ultrasound data frame, it is important to obtain data frames 
The combination of Gajdos and Dickie does not disclose that the scanner is operated according to “a user-selected preset”, that the ultrasound image feed is obtained “based on the user-preset”, “scan parameters that are defined for the user-selected preset” scan or that the labeling of the ultrasound control frames as “corresponding to the user-selected preset”.
Pelissier discloses the “user-selected preset” (“This may allow the presets of the present embodiments to simply be directed to configuration of settings that are not imaging parameters. For example, the presets may be for making available certain software functionality (e.g., measurement packages) for a given type of medical examination. As shown in FIG. 7, the “OB/GYN” (obstetrics and gynecology) preset may be configured in a manner substantially similar to the “Abdomen” preset, except that in the “OB/GYN” preset, certain “OB/GYN” measurement packages typically used during such examinations may be available. […] As shown in FIG. 7, a “Cardiac” preset may be provided to configure a curvilinear probe to operate in a phased manner using a limited number of available transducer elements” [0070]. As shown in FIG. 7, the presets can also include lung and bladder presets to operate the ultrasound transducer. Furthermore, Pelissier discloses “As shown, the preset list has only five (5) available presets. In contrast with the preset tree shown in FIG. 6, the ultrasound imaging system of the present embodiments can provide a simpler preset list that may be less intimidating to users” [0069]. Therefore, since the presets of the ultrasound transducer can be provided for multiple presets (i.e. as shown in FIG. 7) and the simpler preset list is provided to be less intimidating to users, under broadest reasonable interpretation, the different presets can be user-selected presets.).

Response to Arguments
Applicant’s arguments, see Remarks page 9, filed 02/16/2022, with respect to the objections to claims 11 and 20 have been fully considered and are persuasive. The objections to the claims in the non-final office action of 11/04/2021 have been withdrawn. 
Applicant’s arguments, see Remarks page 9-10, filed 02/16/2022, with respect to the rejection of claims 4 and 10 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejection of claims 4 and 10 under 35 U.S.C. 112(b) in the non-final office action of 11/04/2021 have been withdrawn. 
Applicant’s arguments, see Remarks page 11-14, filed 02/16/2022, with respect to the rejection of claims 1 and 13 under 35 U.S.C. 102(a)(2) have been fully considered however the examiner does not find them persuasive. 
Regarding claims 1 and 13, the applicant argues that Dickie does not disclose or suggest using the ultrasound control data frames to control the settings of the ultrasound scanner. The examiner respectfully disagrees and asserts that the primary frames 110 constitute the ultrasound control data frames that are acquired using reference scan parameters which are consistently used regardless of scan 
Furthermore, the applicant suggests that the mere fact that the steering angle of the secondary frames in Dickie are steered from the unsteered angle of the primary frames is insufficient to establish that the primary frames themselves are used to control settings of the ultrasound scanner and that it is not the various angles of the primary and secondary frames that result in updating of imaging parameters, however, the claim as written does not state that the imaging parameters are updated. The claim simply states that the ultrasound control data frames are used to control the settings of the ultrasound scanner. The examiner respectfully asserts that for the steering angle or the secondary frame 
Applicant’s arguments, see Remarks page 15-16, filed 02/16/2022, with respect to the rejection of claim 2 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive. 
Regarding claim 2, the applicant argues that Dickie does not disclose or suggest the ultrasound control data frames are not converted to viewable image frames. The examiner respectfully agreed with the applicant and acknowledges that the primary frames 110 (i.e. ultrasound control data frames) are necessarily displayed according to paragraph [0044] of Dickie. Therefore, the rejection has been withdrawn. However, upon further consideration a new ground(s) of rejection is made in view of Snook et al. US 20100274103 A1 “Snook” as stated in the 35 U.S.C. 103 rejection above.
Applicant’s arguments, see Remarks page 16-25, filed 02/16/2022, with respect to the rejection of claims under 35 U.S.C. 103 have been fully considered and are not persuasive. 
Regarding claim 12, the applicant argues the purposed combination of Gajdos, Dickie and Pelissier would not provide a system where the reference scan parameters are being consistently used for the interspersed ultrasound control data frames regardless of scan parameters that are defined for the user-selected preset. The examiner respectfully disagrees and asserts that Dickie disclosed this feature when it states that “Referring still to FIG. 5, during the survey phase, the primary ultrasound image frames 110 can be acquired using a first set of imaging parameters, and the interspersed secondary frames 210 can be acquired using a second set of imaging parameters” [0050]. As established previously, the examiner respectfully asserts that the primary image frames 110 constitute the ultrasound control data frames since the direction of the primary frames 110 (i.e. the ultrasound control data frames) to determine how to control (i.e. steer or rotate) the ultrasound scanner to acquire the secondary image frames. Furthermore, the examiner maintains that the first set of imaging parameters constitutes reference scan parameters since the second set of imaging parameters are based on the first 
Furthermore, although the applicant argues that Dickie acquires data using user-selected settings and cites para. [0034], (i.e. mode selected on the ultrasound machine), the examiner respectfully asserts that the selection of an intervention procedure mode is not necessarily a user-selected preset which is specific to a part of the anatomy that is being scanned (i.e. see 003, 004 of applicant’s disclosure). Although the examiner acknowledges that Dickie does not teach the user-selected preset, the examiner respectfully asserts that the secondary reference of Pelissier was incorporated to teach the user-selected presets which are relative to a part of the anatomy that is to be scanned. The examiner respectfully refers the applicant to Pelissier para. [0069, 0070] and FIG. 7 which features different presets (i.e. OB/GYN, abdomen, Cardiac etc.). 
Additionally, the applicant argues that the examiner has improperly used her own reasoning for why a person skilled in the art would combine Gajdos with Dickie. The examiner respectfully disagrees and notes that the motivation to combine references does not necessarily have to come from either of the references and that the rationale to combine references may be reasoned from common knowledge in the art, scientific principles, art-recognized equivalents, or legal precedent (see MPEP 2144). The examiner respectfully asserts that the reason to combine the references was reasoned from common knowledge of the art and respectfully refers the applicant to the modified motivation statement to 
Furthermore, the applicant argues that the purported combination of Gajdos, Dickie and Pelissier does not provide a system that performs labelling the ultrasound control data frames as corresponding to the user-selected preset. The examiner respectfully asserts that the limitation “labelling the ultrasound control data frames as corresponding to the user-selected preset” is being interpreted to mean that the labeling of the ultrasound data frames based on the user-selected preset. The examiner respectfully asserts that Gajdos teaches labeling of ultrasound image frames with user-selected settings when it discloses “The neural network architecture defines the neural network used to train and the resulting trained or machine-learned model. […] The ground truth is also provided by the labels for the settings, such as positive and negative labels for the different settings” [0049]. The examiner respectfully asserts that the ultrasound control data frames are taught by Dickie (i.e. the primary frames 110). The examiner respectfully asserts that the combination of references would provide the ultrasound control data frames of Dickie to the system of Gajdos to label the frames according to the user-selected preset disclosed in Pelissier (see Pelissier para. [0069, 0070]). 
Additionally, the applicant argues that Gajdos teaches away from the use of presets for setting ultrasound settings when it states “factory presets work to a certain extent but cannot cover the large variety of patient types […]”, however, the examiner respectfully disagrees and asserts that Gajdos does not teach that presets should not be used for setting ultrasound settings, it just acknowledges that there are limitations to the presets.
Therefore, the examiner respectfully maintains the rejection of claim 12 for the reasons stated in the Response to Arguments section and the 35 U.S.C. 103 rejection above.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793